Title: [Diary entry: 23 December 1785]
From: Washington, George
To: 

Friday 23d. Thermometer at  in the Morng. 44 at Noon and 42 at Night. Morning cloudy, with the Wind at West; which shifting to the No. Et. produced strong, and encreasing appearances of falling weather before the Evening. Went out with the two Mr. Hansons & Mr. Alexander, when they set out on their return after breakfast, with the Dogs; just to try if we could touch on a Fox as we went along the Road—they homewards and I to my Plantation in the Neck. This we did, but the Scent being Cold, and seeing no great prospect of making it out the Dogs were taken off and the Gentlemen Went home and I to Muddy hole Plantation instead of the Neck—it being too late to go to, and return from the former before Dinner.